Citation Nr: 1821485	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1962 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned at a Board videoconference hearing in March 2018.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection for a left knee disability is warranted.  Specifically, he contends that his current left knee disability is related to an in-service left knee injury.

After reviewing the record, the Board finds that a clarifying VA medical opinion is required prior to further appellate consideration of this claim. 

The record on appeal shows that in March 1962 the Veteran was treated for a strain of the medial collateral ligament superimposed on an old knee injury.  Following evaluation, the knee was determined to be stable.  The Board observes that at the time of the January 1962 enlistment examination, however, clinical evaluation of the Veteran's lower extremities was normal and there was no evidence of any left knee disability.  Thus, the Veteran is presumed sound at entrance into military service.  Crowe v. Brown, 7 Vet. App. 238 (1994).

In cases such as this, where the presumption of soundness has initially attached, the burden shifts to the Secretary to show by clear and unmistakable evidence that: "(1) a disease or injury existed prior to service; and (2) the disease or injury was not aggravated by service."  Patrick v. Shinseki, 668 F.3d 1325 (Fed. Cir. 2011) (citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  The second prong of the presumption of soundness is rebutted if there is clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. at 397.

In connection with his claim, the Veteran was provided a VA examination in December 2015.  Following evaluation of the Veteran, the examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that service treatment records document that the Veteran had a prior old knee injury with a superimposed MCL strain.  On interview, the Veteran acknowledged a football injury to his left knee prior to service.  The examiner determined that all current left knee findings are related to or aggravated by pre-service or post-service injuries.  However, the examiner did not provide an opinion as to whether the Veteran's left knee disability clearly and unmistakably preexisted military and was clearly and unmistakably not aggravated by military service.

In January 2017, the Veteran provided a medical opinion from a physician who treated him for a post-service left knee football injury.  The physician detailed the Veteran's military and post-service knee injuries.  He determined that at the time of the football injury, given the Veteran's past history and orthopedic follow-up pursued by the medical staff, he concluded that the Veteran's injury had been exacerbated by the trauma he sustained while on military duty.  He opined that the Veteran sustained an ACL injury at a time when there was no clear cut method of dealing with them.  His football injury merely exposed the sequelae of the injury he sustained while on active duty.  However, the examiner did not discuss the Veteran's previously reported pre-service left knee injury.

An additional VA medical opinion was obtained in May 2017.  The examiner determined that it is less likely as not that the Veteran's left knee condition was incurred in or caused by the in-service left knee injury in March 1962.  In so finding, he noted that the military separation examination does not identify a chronic knee condition such as a partial ACL tear or any other chronic knee conditions.  Further, the in-service orthopedic examination in 1962 notes "strain of medial collateral ligament superimposed on old injury... knee is stable."  He also determined that the Veteran's lay statements regarding his knee disability are materially inconsistent with the Report of Medical history completed by the Veteran at separation from military service.  In this regard, he noted that the Veteran provided a negative response to the question "Have you ever had or now have arthritis; bone, joint or other, deformity; lameness; or trick or locked knee.  Notwithstanding, the examiner did not discuss the pre-service left knee injury and its impact, if any, on any current left knee condition.

In light of the foregoing an additional VA medical opinion must be obtained on remand.  

Lastly, during the December 2015 VA examination, the Veteran reported that he began receiving private treatment for his left knee in 1999, to include left knee surgery in 2003.  However, records regarding private treatment for a left knee disability have not been associated with the claims file.  On remand, outstanding medical records must be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  Obtain an addendum opinion from an appropriate clinician to determine the nature and etiology of the Veteran's current left knee disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional examination may be provided if deemed necessary.

The physician should provide opinions for the following:

(a) Did a left knee disability clearly and unmistakably exist prior to the Veteran's active service?

(b) If a left knee disability is found to have clearly and unmistakably existed prior to active service, is it also clear and unmistakable that such disability was NOT aggravated (permanently worsened beyond its natural progress) by active service?

(c) If a left knee disability did not clearly and unmistakably exist prior to military service, is it least as likely as not (a 50 percent or greater probability) that the disability had its onset during service, or is otherwise related to such service?

The examiner is advised that clear and unmistakable evidence is an onerous evidentiary standard and means that the evidence is undebatable.  However, it does not require the absence of conflicting evidence.  Vanerson v. West, 12 Vet. App. 254 (1999); Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

The examiner must provide a comprehensive rationale for all opinions rendered.  

In providing the requested opinions the examiner must discuss:

(a) Service treatment records noting normal lower extremities on service enlistment in January 1962;
(b) Service treatment records noting a left knee injury in March 1962 and subsequent records noting complaints of left knee pain;
(c) The Veteran's lay contentions regarding pre-service, in-service, and post-service knee injuries and the relationship, if any, to the current left knee disability; and
(d) The medical opinions of record, to include the January 2017 private medical opinion.

3.  After undertaking any development deemed necessary, readjudicate the issue on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




